Citation Nr: 1701476	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1988.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

As noted in its August 2014 remand, the record reflects that the Veteran received psychiatric treatment during his active duty service. Specifically, a February 1976 statement by a military psychiatrist notes that the Veteran was violent and needed psychiatric treatment. He had psychiatric treatment several times during active duty service, including in April 1978, April 1986 and December 1986. A psychiatric evaluation conducted in September 1978 recommended that he should not be cleared to participate in an operation. He complained of suicidal thoughts in December 1986, following a disciplinary action. He was diagnosed with a personality disorder in March 1987. Service treatment records also reveal that the Veteran was treated for a burn injury in July 1986.

VA and private treatment records show that the Veteran has been diagnosed with various psychiatric disorders during the pendency of this appeal. He was diagnosed with schizophrenia by a private examiner in December 1998. A September 1997 private treatment record shows a diagnosis of PTSD related to Vietnam combat experience. A May 1997 VA inpatient record shows that the Veteran was admitted due to suicidal ideations. The diagnosis was paranoid schizophrenia and PTSD. A March 1997 private treatment record opined that the Veteran s psychiatric symptomatology could be attributed to substance abuse rather than a psychotic disorder. At a December 1994 VA examination the diagnosis was schizophrenia, PTSD alcohol and cocaine dependence, and adult antisocial behavior. A December 1992 VA examiner stated that he was not able to make a diagnosis, but that the Veteran showed signs of major depression. An April 2004 VA examiner diagnosed psychotic disorder, PTSD, mood disorder, and cocaine abuse.

At a December 2011 VA examination, the examiner diagnosed the Veteran with PTSD, personality disorder, alcohol and cocaine dependence, and psychotic disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). However, the examiner opined that the Veteran's PTSD is related to his fear of hostile military or terrorist activity, specifically to his reported combat experience in Vietnam, but a September 2013 statement from the National Personnel Records Center states that there is no evidence to substantiate the Veteran's claim that he served in Vietnam. 

Therefore, the Board remanded the Veteran's claim in August 2014 for a new VA examination and to obtain an opinion as to whether the Veteran has a current psychiatric condition related to his psychiatric treatment in service or to his burn injury in service.  The examiner was asked to offer an opinion as to whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD or any other psychiatric condition.

Notably, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove references to the DSM-IV and replace them with references to the updated DSM, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Here, the claim was certified to the Board in May 2014, thus the DSM-IV applies. 

The Veteran was afforded a VA examination in April 2016.  The examiner diagnosed alcohol use disorder, cannabis use disorder, cocaine use disorder, substance-induced mood disorder, and substance-induced psychotic disorder.  The examiner further opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5, although his reported stressor of being burned in service is adequate to support a PTSD diagnosis.

While the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, a remanded is needed for an addendum opinion in which the DSM-IV criteria are utilized.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the April 2016 VA examiner, or if unavailable another suitably qualified examiner, as to whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, offer an opinion whether it is at least as likely as not that PTSD is related to the Veteran's service, to include his July 1986 burn injury. 

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




